Argued March 13, 1929.
Experience has shown that rules of court are as useful to counsel presenting cases on appeal as they are necessary to the disposition by the court of the large volume of appellate work presented every year. In this case there has been such general disregard of our rules that we must again call attention to the matter. It is said that the action is assumpsit, but the pleadings raising the issue for trial are not printed as required by rule 45, while at the same time rules 55 and 56 were disregarded. The assignments of error *Page 26 
— an essential part of the pleadings in this court (Cessna's Estate, 192 Pa. 14, 18; Standard Brewing Co. v. Knapp, 79 Pa. Super. 252,254) — were also drawn and printed in obvious disregard of rules.
In the circumstances we apply rule 57 (Eason v. U.S. Shipping Board, 89 Pa. Super. 485) and dispose of the case without discussion of the merits, though it would seem that appellant had no defense to the action.
Appeal dismissed.